Citation Nr: 0906928	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia, from 
February 1, 2005, to November 21, 2005, and from February 1, 
2006.  

2.  Entitlement to a temporary total rating beyond January 
31, 2005, based on the need for convalescence following 
surgical treatment for service-connected right knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) listed above, 
which granted a temporary total rating of 100 percent for 
service-connected right knee chondromalacia, effective 
December 21, 2005, and assigned a 10 percent schedular 
disability rating under Diagnostic Code 5299-5257, effective 
February 1, 2005.  

In November 2006, the Veteran and his wife testified before a 
Decision Review Officer at a hearing at the RO.  A transcript 
of the hearing is associated with the claims file.  On his 
January 2006 substantive appeal, the Veteran indicated he 
desired a Board hearing at his local RO.  However, in 
September 2007, he submitted a written statement indicating 
that he did not want a personal hearing before the Board.  
The Board, then, finds that all due process has been 
satisfied with respect to the Veteran's right to a hearing.  

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected right knee chondromalacia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.




FINDINGS OF FACT

1.  The Veteran underwent surgery on his service-connected 
right knee disability on December 21, 2004, after which he 
required physical therapy and injection treatment.  

2.  The Veteran's surgeon and treating physician released the 
Veteran to work on light duty status on January 10, 2005.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's post-
surgical treatment amounted to convalescence, or that he 
required additional time beyond January 31, 2005, for 
convalescence.  


CONCLUSION OF LAW

The criteria for a temporary total rating beyond January 31, 
2005, based on the need for convalescence following surgical 
treatment for a service-connected disability, have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in February 2006 which fully addressed all 
required notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate his claim, and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  After the denial of his claim 
in April 2005, the RO issued an SOC in December 2005 
providing him with 60 days to submit additional evidence in 
support of his claim.  Thus, the Board finds the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The Board also notes the RO also 
readjudicated the case by way of an SSOC issued in April 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal, because the timing error did not 
affect the essential fairness of the adjudication.  

Finally, the Board notes the RO sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has post-
service medical and employment records dated from 1998 to 
2006, as well as VA outpatient treatment records dated from 
November 2003 to September 2004.  The Veteran was also 
afforded VA examinations in March 2005 and January 2007.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Entitlement to service connection for right knee 
chondromalacia was established in February 1984, and the RO 
assigned a noncompensable (zero percent) disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099, 
effective from October 2, 1983.  

In January 2005, the Veteran filed a claim for an increased 
rating for his service-connected right knee disability.  In 
April 2005, the RO granted a temporary total rating of 100 
percent from December 21, 2004, pursuant to 38 C.F.R. § 4.30, 
based upon evidence that the Veteran had undergone surgery on 
his service-connected right knee disability and required one 
month of convalescence thereafter.  A 10 percent disability 
rating was then assigned from February 1, 2005.  

The Veteran filed a timely notice of disagreement (NOD) and 
substantive appeal as to the termination of the temporary 
total rating, effective February 1, 2005.  He argued that he 
had remained in physical therapy until April 21, 2005, and 
continued to convalesce thereafter and, thus, that the 
temporary total rating should have been extended throughout 
his physical therapy and convalescence period.  

During the pendency of this appeal, the Veteran underwent 
another surgical procedure on his service-connected right 
knee disability.  In April 2007, the RO granted another 
temporary total rating of 100 percent from November 22, 2005, 
pursuant to 38 C.F.R. § 4.30.  A schedular 10 percent 
disability rating was then assigned from February 1, 2006.  

The Veteran now asserts that the temporary total rating which 
was made effective from December 21, 2004, should be extended 
to when he underwent the second surgical procedure in 
November 2005, because he never fully recuperated from the 
first surgery.  He contends that, after the November 2004 
surgery, he received ongoing therapy and injections, and 
although he was released to work on limited duty status in 
January 2005, he never fully recovered, as evidenced by the 
need for the second surgery.  

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
Rating Schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence (effective as to outpatient 
surgery March 1, 1989); (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (effective as to outpatient surgery March 
1, 1989); or (3) immobilization by cast, without surgery, of 
one major joint or more (effective as to outpatient treatment 
March 10, 1976).  38 C.F.R. § 4.30(a).

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extension of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2), or 
(3) of this section.  Extensions of 1 or more months up to 6 
months beyond the initial 6 month period may be made under 
paragraph (a) (2) or (3) of this section upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  The 
termination or reduction of total ratings granted under this 
section are not subject to 38 C.F.R. § 3.105(e).  38 C.F.R. 
§ 4.30.  

Review of the record reveals the Veteran underwent 
arthroscopic chondroplasty and removal of loose bodies in his 
right knee on December 21, 2004.  He reported for follow-up 
in early January 2005, and was told to continue his 
exercises.  The examining physician, Dr. C.K.H., noted that 
the Veteran would be able to return to work on January 10, 
2005.  A subsequent appointment in February 2005 revealed the 
need for physical therapy, which was started on February 7, 
2005.  The record contains a disability certificate dated in 
February 2005, which reflects the Veteran had recovered 
sufficiently to return to work with light duty on February 4, 
2005.  

The Veteran has reported that physical therapy continued 
until April 21, 2005, but he continued to suffer from pain in 
his right knee and was given exercises to complete at home.  
A physical therapy discharge report is not included in the 
record; however, hs light duty status was continued until 
April 25, 2005, when he was scheduled for re-evaluation.  

A May 2005 Health Care Provider certification, completed by 
Dr. C.K.H., reflects that the Veteran continued to suffer 
from chronic right knee pain, for which he was receiving pain 
medication and injections.  However, the May 2005 record 
reflects that he was not currently incapacitated, was limited 
in the type of work he could do, and would need time off work 
for follow-up appointments.  The evidentiary record also 
contains a disability certificate which reflects that Dr. 
C.K.H. extended the Veteran's light duty status until October 
2005.  The Veteran underwent a second surgery on his right 
knee in November 2005, for which the RO granted a temporary 
total rating from November 22, 2005, to February 1, 2006.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a temporary total rating 
beyond January 31, 2005.  In making this determination, the 
Board acknowledges the Veteran's argument that, although he 
returned to work in January 2005, he was not completely 
rehabilitated as he required continued physical therapy, 
treatment, and light duty at work.  He essentially argues 
that his post-surgical treatment, inclusive of physical 
therapy, injection treatment, and light duty, amounted to 
convalescence.  

Convalescence is defined as the stage of recovery following 
an attack of disease, a surgical operation, or an injury.  
Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994).  
Review of the evidence shows the Veteran required continued 
treatment and therapy for his service-connected right knee 
disability following the December 2004 surgical procedure.  
However, there is no evidence showing that the post-surgical 
treatment amounted to convalescence, as the Veteran was 
released by his physician to return to work, albeit on light 
duty.  In this context, the Board finds it probative that the 
Veteran's surgeon/treating physician, Dr. C.K.H., certified 
numerous times that the Veteran had recovered sufficiently to 
return to work on light duty status, as opposed to remaining 
unable to return to work.  See disability certificates dated 
February, March, and July 2005; see also May 2005 
Certification of Health Care Provider.  In evaluating this 
claim, the Board also finds it probative that there is no 
evidence of record which shows the Veteran was unable to 
perform light duty once he returned to work in January 2005.  
Indeed, the March 2005 VA examination report reflects that he 
returned to work as a postal clerk one month after surgery 
and, while he continued to suffer pain, decreased range of 
motion, and popping in his right knee, he was able to drive 
and, obviously, work on light duty status.  See also January 
2007 VA examination report.  

In sum, the Board finds the preponderance of the evidence 
shows that the Veteran required convalescence following the 
December 2004 surgery on his service-connected right knee 
disability until January 31, 2005, several days after he was 
medically released to return to work.  The evidence shows he 
required post-surgical treatment beyond January 2005, but the 
evidence preponderates against a finding that the post-
surgical treatment amounted to convalescence, as there is no 
indication that his service-connected right knee disability 
prevented him from working on light duty, or otherwise 
required additional time for recovery.  

The only evidence that suggests the Veteran required an 
extended period of convalescence consists of the Veteran's 
own statements.  He is certainly competent to provide 
evidence as to lay-observable events or symptoms, such as 
right knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or prognoses, including the amount of time needed 
for convalescence following surgery.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of a 
temporary total rating beyond January 31, 2005, based on the 
need for convalescence following the December 2004 surgery 
for service-connected right knee chondromalacia.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a temporary total rating beyond January 31, 
2005, based on the need for convalescence following December 
2004 surgery for service-connected right knee chondromalacia, 
is denied.  


REMAND

In May 2005, the Veteran filed a timely notice of 
disagreement as to the April 2005 rating decision.  He 
specifically expressed disagreement with the RO's termination 
of the temporary total rating, effective December 21, 2005, 
as well as the 10 percent disability rating assigned from 
February 1, 2005.  See also January 2006 substantive appeal, 
VA Form 9.  However, the December 2005 SOC and April 2007 
SSOC, issued in conjunction with this appeal, addressed only 
the issue involving extension of the Veteran's temporary 
total rating beyond January 31, 2005.  

Review of the evidence shows the Veteran has disagreed with 
the disability rating assigned to his service-connected right 
knee disability following the temporary total rating assigned 
from December 2, 2004, and yet he has not received an SOC on 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of an SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board regrets the additional delay in this appeal by 
issuing this remand, but this process is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  The Board notes that, during the pendency of 
this claim, the Veteran underwent a second surgery on his 
service-connected right knee disability, and the RO granted 
an additional temporary total rating based on the need for 
convalescence following surgery, effective from November 22, 
2005, to February 1, 2006.  Because the veteran has filed an 
NOD as to the disability rating assigned following the 
initial temporary total rating, effective from December 21, 
2004, the disability rating assigned from February 1, 2006, 
must also be considered.  

With respect to the notification requirements of the VCAA, 
the Board notes the Veteran has not been provided notice that 
complies with the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  On remand, the RO will be 
requested to provide the Veteran with content-complying 
notice in that regard.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and 
all subsequent interpreting authority are 
fully complied with.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.	Issue a statement of the case addressing 
the issue of entitlement to a disability 
rating in excess of 10 percent for service-
connected right knee chondromalacia, from 
February 1, 2005, to November 21, 2005, and 
from February 1, 2006.  

3.	Thereafter, any additional development 
deemed necessary should be conducted and 
the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


